Title: Abigail Adams to John Adams, 15 March 1784
From: Adams, Abigail
To: Adams, John



My Dearest Friend

March 15 1784


I have not received a Line from you, nor heard a Syllable Since yours of November 18th, which I have allready acknowledged.
I am impatient now, to receive further intelligence from you; and to learn where you are. Captn. Love in the Ship Rossamond, bound to England, must have arrived before this time, by him I trust you have received many Letters from me. I have had but one opportunity of writing since which was by a Vessel bound to Amsterdam. In that Letter I was particular with regard to the manner in which I had adjusted our affairs so as to leave them. Mr. Jones designs to have his vessel ready to sail the latter end of May, and from present prospects I think it most probable that I shall accompany Mr. Jones and his Lady.
We have intelligence here, of the fluctuating State of the British Ministry. Whether it bodes well or ill for America time must determine, it is not a matter of so much Concequence to us, as it has been in times past.
The Court of this commonwealth is now sitting. They have taken up the recommendation of Congress Respecting the Reffugees and there has been, as you may well suppose, much debateing upon it. And it is generally thought, that the Court will rise, without any thing final taking place. Dr. Gorden, it seems has been making use of a private Letter, of yours, to him upon this subject, the contents of which are variously reported. The Committe I am informed who have this matter under consideration, have sent for the Letter, which will speak for itself: I do not feel very anxious with regard to it, Since I think I know your prudence so well, that you would not communicate, to that Gentleman; any private sentiments, which you would be loth should be made publick.

One Gentleman sends me word, Mr. A. has written to judge, such a one—“pray desire him to be cautious, he is not his Friend.” And an other tells me Mr. A. has written a Letter to Mr. Speaker—“he is not to be confided in, he has no discretion, he communicates the contents of his Letter to persons who are not to be trusted, he is in a certain Box without knowing it.” “And pray,” I ask these persons, “why do you not make use of your own pens to give these cautions, and your reasons for so doing. Why do you not give Mr. A. information respecting those matters which are of importance for him to know?” “O I am so perplext and worried with buisness, that I have not time.” “Very well sir, these Gentlemen of whom you speak, I suppose have found time to write to Mr. A. One of them I know has. I know Mr. A. has always had a Friendship for that Gentleman, a Friendship of an early date, contracted when they were at Colledge—and I believe the regard he professes for Mr. A. is Sincere.” “I dont pretend to say that it is not, but he wants prudence.”
I have not heard any thing from Congress since my last to you; nor can I learn a single step they have taken since. I am now going to write to Mr. Gerry for information.
Our family is well. Of whom does it consist? Myself and Neice, and two domesticks, Nabby is at Milton. Genll Warren is like to lose his Son Charles, whom they apprehend far gone in a Hectick. Col. Quincy died last week with the disorder which I mentiond to you, he made a donation in his will of a hundred pounds to the Society of Arts and Sciences. The Land you wish to purchase he has given to his Grandsons Samll and Tommas, to be appropriated for the benifit of their education. Mr. Storer is their Gaurdian. They are not yet of age, but I Suppose it will be sold. Dr. Tufts is executor to the Col. and he will take care to procure it when ever it is to be sold.

I send this Letter by way of Lisbon, and beg you to write me by every Opportunity. Yours most tenderly and affectionately
A A

